Mr. Justice Adams delivered the opinion of the court. Counsel for plaintiff in error rely on the act of 1861, entitled “An Act for the protection of inn-keepers,” which is as follows: ‘ ‘ Sec. 1. Be it enacted by the People of the State of Illinois, represented in the General Assembly, That hereafter every landlord or keeper of a public inn or hotel in this state, who shall constantly have in his inn or hotel an iron safe, in good order, and suitable for the safe custody of money, jewelry and other valuable articles, belonging to his guests or customers, shall keep posted up conspicuously, in the office, also at the inside of every entrance door of every public, sleeping, bar, reading, sitting and parlor room of his inn or hotel, notices to his guests and customers that they must leave their money, jewelry or other valuables with the landlord, his agent or clerk, for safe keeping, that he may make safe deposit of the same in the place provided for that purpose. “Sec. 2. That such landlord, hotel or inn keeper as shall comply with the requirements of the first section of this act, shall not be liable for any money, jewelry, or other valuables, of gold, silver or rare and precious stones, that may be lost, if the same is not delivered to said landlord, hotel or inn keeper, his agent or clerk, for deposit, unless such loss shall occur by the hand or through the negligence of the landlord, or by a clerk or servant employed by him in such hotel or inn: Provided, that nothing herein contained shall apply to such amount of money and valuables as is usual, common and prudent for any such guest to retain in his róom or about his person.’’ Hurd’s Rev. Stats. 1905, p. 1154. It may be noted here that it does not appear from the stipulation of facts, or otherwise, that the plaintiff in error had in its hotel any iron safe, as provided in section 1 of the act. However, no question as to this is raised by counsel for defendant in error, and we will, therefore, consider the case on the presumption that plaintiff in error had such safe in its hotel. Counsel for plaintiff in error comment on this language in section 2 of the act,—“unless such loss shall occur by the hand or through the negligence of the landlord, or by a clerk or servant employed by him in such hotel or inn”—and say: “It can hardly be contended that it was intended by this section that the guest could entrust his jewelry and valuables to any and all employes, from bootblack or porter up, without notice to anyone in authority, with the expectation and right of holding the unknowing inn-keeper absolutely responsible for the safety of all such property. ’ ’ This language is inapplicable to the facts of the present case. If the defendant in error had deposited the articles in question in the hotel company’s safe, kept for that and like purposes, she certainly would have had the right, and it would have been necessary to withdraw them from the safe and pack them in her valise or bag on the day she intended leaving the hotel. She did pack them, in her valise or bag on the morning of that day, and did not deliver the package in which they were to anyone, “without notice to anyone in authority.” On the contrary, she sent word to the clerk of the hotel “that she intended to leave the hotel that day, and to send up to her room for the baggage,” and a porter was sent up accordingly, and she delivered the baggage to the porter who was sent up for it, and the baggage was lost, whether while in the hands of the porter to whom she delivered it, by the implied authority of plaintiff in error, or at the head porter’s office, does not appear. The loss was, clearly, as we think, within the exception to the innkeeper’s non-liability in section 2 of the act, commencing with the word “unless.” It could not have occurred otherwise than by the negligence of the porter to whom it was delivered by defendant in error, and who was sent to take it out of the room of the defendant in error, or by the negligence of the head porter; and the clerk, the porter to whom defendant in error delivered the baggage, and the head porter were all servants of plaintiff in error. “An inn or hotel keeper is a guarantor for the good conduct of his household, including those engaged in his service.” Johnson v. Richardson, 17 Ill. 302, 305; Cunningham v. Bucky, 42 W. Va. 671. Negligence cannot be predicated on the act of defendant in error in delivering the baggage to the hotel company’s servant, sent by the hotel company’s clerk to receive it. In Bendetson v. French, 46 N. Y. 266, French was the proprietor of a hotel in New York city, in which Bendetson was a guest from October 4th till and including October 8, 1861. On the morning of October 8th he presented to the clerk at the hotel office a box sixteen inches long, ten inches wide and about seven inches high, wrapped in oil cloth and tied with a cord, which contained watches, jewelry and other valuables, and requested the clerk to place the box in the safe for valuables, without notifying the clerk of its contents, when the clerk told him to take the box to his room, saying it would be just as safe there. The plaintiff took the box to his room and put it in his trunk, which he locked, locked the room, gave the key of the room to the clerk, and left the hotel. He returned to the hotel at one o’clock p. m., went to his room, packed his trunk, in which the box then was and safe, and locked the door of his room and gave the key of the room to the clerk, telling him that he intended to leave for Syracuse, where he lived, on the first train. He then left the hotel, but returned in a short time and paid his bill and inquired for his trunk, and on being told that it had not been brought down, he went with a porter to his room for his trunk, and found that the room had been entered, the trunk broken open and the watches and jewelry stolen. The court held that there was a neglect to deposit, the clerk not having been notified of the contents of the box, but said: ‘‘ The statute is very broad in its language, that ‘if such guest shall neglect to deposit, etc., the proprietor shall not be liable for any loss of such money, etc., sustained by such guest, by theft or otherwise.’ This was evidently aimed at losses that should occur by such neglect. It could have no reference to losses at the inn occurring before the guest had the opportunity to make such deposit, or after he had packed his trunk, locked his room, and given notice for immediate departure, etc., delivered up the key of his room to the clerk, to have his trunk brought down. (Stanton v. Leland, 4 E. D. Smith 88.) Had the valuables been in the custody of the clerk in the safe, they must have been delivered to the guest to be packed prior to his departure, and if lost thereafter without the fault of the guest, the landlord would be liable.” Judgment rendered by the trial court for the plaintiff was affirmed. It does not appear from the opinion that the New York statute contained an exception to the innkeeper’s non-liability, as does our statute. The contrary is indicated by the opinion. In Labold v. Southern Hotel Co., 54 Mo. App. 567, it is held that the hotel company was liable to a guest for the loss of an overcoat which the guest had left in the coat room, in charge of a servant of the company, when he went into the dining room. See, also, Williams v. Moore, 69 Ill. App. 618. We have examined the authorities cited by counsel for plaintiff in error, and do not think them applicable to the facts in this case. The judgment will be affirmed. !'Affirmed.